Order substituting corporation defendant as plaintiff modified by providing (1) that the substituted plaintiff shall within twenty days serve an amended complaint ; (2) that as a condition for such substitution the plaintiff and the substituted plaintiff shall pay to the defendants taxable costs to date of such substitution; (3) that the individual defendants, appellants, shall have the right to answer or *794make any motion as they may be advised with reference to said amended complaint; (4) that the substituted plaintiff within twenty days shall file in the office of the clerk of Westchester county an undertaking with corporate surety, providing for payment of costs and damages to the defendants, appellants, in the event that they recover judgment, or if the warrant of attachment issued herein be vacated; such undertaking to be in the amount required upon the issuance of the attachment herein upon application of the original plaintiff. As so modified, the order appealed from is affirmed, without costs. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur. Settle order on notice.